DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 3, the claim recites wherein B_NH2 is at most 0.67, when this reflects the same limitation as in claim 1. As such, this claim is not read to further limit the subject matter of the claim upon which it depends.  
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-4, and 6-18 are rejected under 35 U.S.C. 103 as unpatentable over Knox et al. (US 2004/0096666), hereinafter Knox.
Regarding claims 1, 3, and 13-18, Knox discloses a method (as in claims 1, 15, and 17) of producing a photochromic article/lens (as in claims 13-14, 16, and 18) by combining: 
(a) at least one photochromic material (par. 0016-0017, 0029), with 
(b) a reaction product of: (b1) a polyurethane pre-polymer prepared as recited in the claim providing 2.5 to 4.0 NCO groups for each OH group (par. 0073-0077), and (b2) a mixture of diethyltoluene diamine and one or more polyols (par. 0073 and 0080 – specific for diethyltoluene diamine, par. 0085).
The limitation of “wherein BOH is the equivalent weight of OH reactive groups in the mixture” is interpreted as referring to “the mixture” of step (b2), the ordinary artisan also recognizes that these OH groups come primarily from the polyol of the mixture.  
Knox further discloses that between 4 and 8 percent of a polyol (by weight of mixture) can be added to the mixture (par. 0073 and 0075) resulting in B_OH of 0.04 to 0.08 (the remainder of the hydroxyl groups react), meeting the limitation of 0.08. In the alternative, it would have been obvious in view of the suggestion in par. 0075 to add additional polyol to the mixture, resulting in the invention as is claimed. Please see below discussion of claim 5 for a further discussion of the B_OH limitation. 
Additionally, it is either inherent or obvious to one of ordinary skill in the art that the BNH2 value must be less than 0.745 as to produce a mixture with a BTOT of at least 0.75 (after the positive-value “OH” is added above in claim 1).
With respect to claims 15-18, the further limitations regarding the visible luminous transmittance and fade-back are considered inherent in performing the steps of the claim. This is considered to be the intended result of the method steps, see MPEP 2111.04.
Regarding claim 4, Knox discloses the subject matter of claim 1, and further discloses an embodiment where “0.92-0.96 amino groups” are with 1.0 isocyanoto group (par. 0073). The claim recites “no greater than 0.95” for this value. It has been held where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. As such, the disclosed values overlap with the prior art, and as such, it would have been obvious to one of ordinary skill in the art to have used a mixture of the above concentrations as is claimed. 
Regarding claim 6, Knox discloses the subject matter of claim 1, and further discloses a lens element as is claimed (par. 0068).
Regarding claim 7, Knox discloses the subject matter of claim 6, and further discloses a coating as is claimed (par. 0118 discusses ‘hard coatings’).
Regarding claim 8, Knox discloses the subject matter of claim 1, and further discloses placement of (par. 0075 – antioxidants, uv stabilizers) additives as is claimed. 
Regarding claim 9, Knox discloses the subject matter of claim 1, and further discloses the use of a photochromic material as recited in the claim (par. 0107). 
Regarding claim 10, Knox discloses the subject matter of claim 1, and further suggests using additional dyes (par. 0012 notes the plural use). 
Regarding claim 11, Knox discloses the subject matter of claim 1, and further discloses combining photochromic material and mixing with the polyurethane prepolymer (par. 0028). 
Regarding claim 12, Knox discloses the subject matter of claim 1, and further discloses imbibing the materials as is claimed (par. 0012). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 2004/0096666) in view of Ford et al. (US 2008/0067701), hereinafter Ford. 
Regarding claim 2, Knox discloses the subject matter of claim 1 as discussed above, but does not appear to explicitly disclose that the BOH is at least 0.2. However, adding additional hydroxide (equivalents) would cause a different ratio of NCO:OH to be added to the mixture. However, Ford, as part of a similar process of producing a photochromic lens, discusses adjusting the NCO:OH ratio as causing an adjustment in the “tackiness” of the resin (Ford, par. 0111). It has been held that the optimization of a result-effective variable (recognized in the art) would support a case of prima facie obviousness. In this case, it would have been further obvious to one of ordinary skill in the art to have adjusted the NCO:OH ratio (by adding OH or reducing OH) in order to cause an adjustment in the tackiness of the resin produced in accordance with Ford, par. 0111. 
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: please see the extended European Search Report, which is an “NPL” document in the IFW, filed concurrently with the IDS on 2/25/2021, at paragraphs 5-6, where it is calculated and explained that the B_OH value should be around at least 0.30 as to distinguish over prior art processes. This document applies the same reference as the above, and the reasoning therein is found persuasive with respect to the teachings of the reference. Claim 5 reflects subject matter falling within this scope as outlined above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742